Case: 15-60441      Document: 00513560837         Page: 1    Date Filed: 06/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60441
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 22, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellee,

v.

LENZY BENTON,

                                                 Defendant–Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:11-CR-10-2


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Lenzy Benton, federal prisoner # 06448-043, appeals the denial of a
sentence reduction under 18 U.S.C. § 3582(c)(2). His 63-month sentence is
below the guideline range as amended retroactively by Amendment 782 of the
Sentencing Guidelines. The district court explained that, though it believed it
had the authority to grant a further reduction, it was exercising its discretion




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60441     Document: 00513560837     Page: 2   Date Filed: 06/22/2016


                                  No. 15-60441

not to do so, in light of the previous reductions and the sentencing factors of 18
U.S.C. § 3553(a).
      Benton fails to show that the district court abused its discretion by
declining to award a further reduction, even if it were permitted to do so. See
Dillon v. United States, 560 U.S. 817, 826-27 (2010); United States v.
Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995). The district court’s decision is
AFFIRMED.




                                        2